Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 05/21/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites wherein each of the pair of hemi-bridges includes a plurality of zones.  This repeats limitations already recited in claim 14 and thus does not limit claim 14.
The Office suggests the following amendment to withdraw the rejection:
Claim 19. (currently amended) The system of claim 14, wherein each of the have a varying thicknesses, and wherein the first zone is configured and arranged to elevate a suture above a plane of a patient's skin.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 13, 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the first zone includes three digits and then refers to each digit. It is the position of the Office that this renders the claim unclear because it is unknown if the three digits are a part of the previously recited multiple distinct digits and which digits the applicant is referring to when the recite “each digit” the distinct digits or the three digits. The Office suggests the following amendment to withdraw the rejection.
6. (currently amended) The stress dispersing device of claim 5, wherein the multiple distinct digits include three digits
Claim 8 recites the third zone includes three tabs of the same length. It is the position of the Office that this renders the claim unclear because it is unknown if the three tabs are a part of the previously recited plurality of distinct tabs. The Office suggests the following amendment to withdraw the rejection.
8. (currently amended)  The stress dispersing device of claim 7, wherein the plurality of distinct tabs 
Claim 9 recites the third zone includes three tabs. It is the position of the Office that this renders the claim unclear because it is unknown if the three tabs are a part of the previously recited plurality of distinct tabs. The Office suggests the following amendment to withdraw the rejection.
9. (currently amended) The stress dispersing device of claim 7, wherein the plurality of distinct tabs 
Claim 13 recites the first and fifth zone each include three digits. It is the position of the Office that this renders the claim indefinite because it is unclear if the three digits refer back to the previously claimed multiple distinct digits. The Office suggests the following amendment to withdraw the rejection.
13. (currently amended) The suture securing device of claim 12, wherein the multiple distinct digits in the first zone and the fifth zone each include three digits, each digit having at least one eyelet. 
Claim 16 recites the first zone includes three digits. This renders the claim unclear because it is unknown if the applicant is referring back to the previously recited multiple distinct digits. The Office suggests the following amendment to withdraw the rejection
16. (currently amended) The system of claim 15, wherein the multiple distinct digits in the first zone includes three digits, each digit having at least one eyelet.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 14, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. U.S. Patent Number 10,702,262 (Lear)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 generally recites a stress dispersing device with three zones, a lower layer, an upper layer, and an insert having an eyelet, which is generally recited in claim 1 of the patent.
Claim 11 recites a suture securing device have having five zones, upper layer, lower layer, insert, the lower layer having an adhesive attached, which is generally recited in claim 6 of the patent aside from there being five zones.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the claimed suture securing device recited by the patent to include five layers because it would only require the duplication of parts without changing how the device operates. see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim 14 recites a system with a pair of hemibridges, each bridge with three zones, upper layer, lower layer, insert, and a fastening element which is generally recited in claim 11 of the patent.
Allowable Subject Matter
Claims 5, 12, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 13, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 5 recites wherein the first zone includes multiple distinct digits, each digit having a lower layer, an upper layer and an insert. Claim 12 recites wherein the first zone and the fifth zone each include multiple distinct digits, each digit having a lower layer and an upper layer sandwiching the at least one insert.
Claim 15 recites wherein the first zone includes multiple distinct digits, each digit having a lower layer, an upper layer and an insert. Claim 17 recites the third zone includes a plurality of distinct tabs.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2003/0078617 (Schwartz)
Regarding claims 1, 2 Schwartz discloses  as shown in Figure 11, a stress dispersing device having a plurality of zones including a first zone (generally indicated as A), a second zone (generally indicated as B) and a third zone (generally indicated as A), comprising: a lower layer (panel 26, see paragraph [0115]) extending across each of the first zone, the second zone and the third zone; an upper layer (panel 24, see paragraph [0115]) disposed in the first zone and the second zone; and an insert (material 22, see paragraph [0090]) having at least one eyelet (opening through which suture 16g extends) disposed in the first zone, the insert being sandwiched between the upper layer and the lower layer, wherein the first zone is configured and arranged to elevate a suture above a plane of a patient's skin, and the at least one eyelet includes one eyelet. 

    PNG
    media_image1.png
    235
    439
    media_image1.png
    Greyscale

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,881,546 (Kaessmann)
Regarding claim 1, Kaessmann discloses  as shown in Figure 2, a stress dispersing device having a plurality of zones including a first zone (generally indicated as A), a second zone (generally indicated as B) and a third zone (generally indicated as A), comprising: a lower layer (strips 5, see col. 6, lines 15-19) extending across each of the first zone, the second zone and the third zone; an upper layer (means 4, see col. 6, lines 1-8) disposed in the first zone and the second zone; and an insert (support tape 1, see col. 6, lines 1-8) having at least one eyelet (perforation 6, see col. 6, lines 53-57) disposed in the first zone, the insert being sandwiched between the upper layer and the lower layer, wherein the first zone is configured and arranged to elevate a suture above a plane of a patient's skin, and the at least one eyelet includes one eyelet. 

    PNG
    media_image2.png
    240
    527
    media_image2.png
    Greyscale



Claim(s) 14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 3,664,345 (Dabs)
Regarding claim 14, 18-20, Dabs discloses as shown in Figures 1-4 a system, comprising: a stress dispersing wound closure device including a pair of hemi-bridges (two of surgical buttons 1, see col.2 , lines 51-58), each of the pair of hemi-bridges having a plurality of zones including a first zone, a second zone and a third zone (generally indicated as A-C), the hemi-bridges including (i) a lower layer (sheet of cotton webbing or fabric 8, see col. 3, lines 1-6) extending across each of the first zone, the second zone and the third zone, (ii) an upper layer (disc 2, see col. 2, lines 51-58) disposed in the first zone and the second zone, and (iii) an insert having at least one eyelet disposed in the first zone, the insert (rubber pad 7, see col. 2, lines 70-75) being sandwiched between the upper layer and the lower layer; and a fastening element (suture 12, see col. 3, lines 65-70) coupling the pair of hemi-bridges, wherein the pair of hemi-bridges are similar in shape and size, and are configured to be disposed on opposite sides of a wound and aligned to face one another such that a first insert of a first hemi-bridge is closest to a second insert of a second hemi-bridge, wherein each of the pair of hemi-bridges includes a plurality of zones of varying thicknesses, and wherein the first zone is configured and arranged to elevate a suture above a plane of a patient's skin, wherein each of the pair of hemi-bridges includes a plurality of zones of varying thicknesses, and wherein the first zone is configured and arranged to elevate a suture above a plane of a patient's skin. 

    PNG
    media_image3.png
    183
    196
    media_image3.png
    Greyscale

	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,254,624 (Oddsen et al.) in view of U.S. Patent Publication Number 2006/0064125 (Henderson et al.)
Regarding claims 1, 2 Oddsen et al. discloses  as shown in Figure 2, a stress dispersing device having a plurality of zones including a first zone (generally indicated as A), a second zone (generally indicated as B) and a third zone (generally indicated as A), comprising: a lower layer (foam, see col. 4, lines 11-38) extending across each of the first zone, the second zone and the third zone; an upper layer (steel plate 14, see col. 4, lines 11-38) disposed in the first zone and the second zone; and an insert (foam, see col. 4, lines 11-38) having at least one eyelet (opening through which suture that extends through hole 18) disposed in the first zone, the insert being sandwiched between the upper layer and the lower layer, wherein the first zone is configured and arranged to elevate a suture above a plane of a patient's skin, and the at least one eyelet includes one eyelet. 

    PNG
    media_image4.png
    578
    811
    media_image4.png
    Greyscale



Oddsen et al., fails to disclose a lower layer.
Henderson et al., from the same field of endeavor teaches a similar stress dispersing device with a lower layer (adhesive) for the purpose of fixing the insert layer. See paragraph [0051].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stress dispersing device to include the adhesive disclosed by Henderson on the foam layer disclosed by Oddsen in order to fix the foam layer to the body.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0078617 (Schwartz)
Regarding claims 3, 4 Schwartz discloses wherein the at least one eyelet includes multiple eyelets; see Figure 11; but fails to disclose  arranged in a row parallel with a longitudinal axis of the stress dispersing device or arranged in a column perpendicular to a longitudinal axis of the stress dispersing device. 
It would have been obvious to one ordinary skill in at before the effective filing date of the claimed invention to rearrange the location of the eyelets such that they were arranged in a row parallel with a longitudinal axis of the stress dispersing device or arranged in a column perpendicular to a longitudinal axis of the stress dispersing device because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Claim(s) 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,881,546 (Kaessmann) in view of U.S. Patent Publication Number 2016/0143638 (Renke)

Regarding claims 7, 8  Kaessman fails to disclose discloses wherein the third zone includes a plurality of distinct tabs wherein the third zone includes three tabs of a same length. 
Renke, from the same field of endeavor teaches a similar stress dispensing device as shown in Figure 6A, with a third zone that includes  a plurality of distinct tabs (tabs 17a, see paragraph [0085]) wherein the third zone includes three tabs of a same length, for the purpose of enhancing adhesion of the stress dispensing device to the skin.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stress dispensing device disclosed by Kaessman by including the tabs disclosed by Renke in the third zone, in order to enhancing adhesion of the stress dispensing device to the skin

Regarding claim 9, Kaessman in view of Renke fail to disclose at least one of the tabs being longer than others of the tabs
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stress dispensing device disclosed by Kaessman in view of Renke to be make at least one of the tabs being longer than others of the tabs as a matter of engineering design choice. Applicant has not disclosed the length of one of the tabs being longer provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0085] of the specification.  One of ordinary skill in the art, furthermore, would have expected the tabs disclosed by Kaessman in view of Renke and applicant’s invention, to perform equally well regardless of size because both spacing dimensions would perform the same function of adhering to the skin equally well considering the relative dimensions disclosed.
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0078617 (Schwartz) in view of U.S. Patent Number 2002/0198565 (Dominguez)
Regarding claim 10, Schwartz fails to disclose the lower layer of material having an adhesive disposed on a lower surface.
Dominguez, from the same field of endeavor teaches a similar suture elevating device as shown in Figure 2 where the lower layer of material of the device having an adhesive disposed on a lower surface for the purpose of helping the device adhere to the skin. see paragraph [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suture elevating device disclosed by Stevenson to include an adhesive disposed on a lower surface in order to helping the device adhere to the skin.
Regarding claim 11, Schwartz et al. discloses  as shown in Figure 11,  a suture securing device having a plurality of zones including a first zone, a second zone, a third zone, a fourth zone, and a fifth zone (generally indicated as A-E) comprising: a lower layer (panel 26, see paragraph [0115]) extending across each of the plurality of zones; an upper layer (panel 24, see paragraph [0115])  disposed in the first zone, the second zone, the fourth zone, and the fifth zone; and at least one insert (material 22, see paragraph [0111]) having at least one eyelet (opening through which suture 16g extends) disposed in the first zone and the fifth zone, the at least one insert being sandwiched between the upper layer and the lower layer. 

    PNG
    media_image5.png
    234
    418
    media_image5.png
    Greyscale


the lower layer having an adhesive applied on a bottom thereof
Dominguez, from the same field of endeavor teaches a similar suture elevating device as shown in Figure 2 where the lower layer of material of the device having an adhesive disposed on a lower surface for the purpose of helping the device adhere to the skin. see paragraph [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suture elevating device disclosed by Stevenson to include an adhesive disposed on a lower surface in order to helping the device adhere to the skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771